       Case 2:19-cv-01112-MV-GJF Document 22 Filed 05/12/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

DANIEL S. HAWRANEK,

       Plaintiff,

v.                                                                      Civ. No. 19-1112 MV/GJF

LAW OFFICE OF THE PUBLIC
DEFENDER and AFSCME COUNCIL 18,

       Defendants.

                         ORDER FINDING GOOD CAUSE TO
                      DELAY ISSUANCE OF SCHEDULING ORDER

       THIS MATTER is before the Court upon a review of the record. Pursuant to Rule 16(b)(2)

of the Federal Rules of Civil Procedure, the Court must issue a scheduling order “within the earlier

of 90 days after any defendant has been served with the complaint or 60 days after any defendant

has appeared,” unless the Court “finds good cause for delay.” Both defendants have been served

and appeared, although Defendant AFSCME has moved to dismiss in lieu of answering. See ECFs

7, 9, 10, 16, 18. For the reasons stated on the record at the Court’s telephonic status conference,

see ECF 21 (Clerk’s Minutes), the Court finds that, in light of Defendant AFSCME’s Motion to

Dismiss [ECF 10], good cause exists to delay the issuance of a scheduling order pending the

outcome of this Motion.

       The Court finds that ordering Defendant AFSCME to participate in discovery when it

might be dismissed entirely from the case outweighs the need of Plaintiff and Defendant Law

Office of the Public Defender (LOPD) to commence discovery. The Court further finds that

permitting discovery to commence only as between Plaintiff and Defendant LOPD would be

impractical and imprudent for two reasons. First, doing so would run the risk of having to

manufacture a separate discovery schedule—including successive depositions of already-deposed
       Case 2:19-cv-01112-MV-GJF Document 22 Filed 05/12/20 Page 2 of 2



witnesses—for the litigation between Plaintiff and Defendant AFSCME, in the event that the

latter’s pending motion is denied. And second, while its motion remains pending, Defendant

AFSCME would understandably feel compelled to participate in any depositions that might be

noticed by either Plaintiff or Defendant LOPD, thereby incurring significant expense that would

prove for naught if its motion is ultimately granted. Accordingly, balancing the parties’ respective

equities as best it can, the Court finds that temporarily deferring the issuance of a scheduling order

and staying discovery is the appropriate approach for this case at this time.

       IT IS THEREFORE ORDERED that discovery in this case is STAYED. As soon as the

presiding judge rules on the pending motion to dismiss, the Court will order all parties that remain

in the case to confer on and file a Joint Status Report and Provisional Discovery Plan and thereafter

to attend a scheduling conference.

       SO ORDERED.




                                               _______________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
